CaseCase:
     1:06-cv-00433-HSO-RHW
          3:18-mc-00022-JMV Doc
                             Document
                                #: 1-1 Filed:
                                         1433-1
                                              10/24/18
                                                  Filed111/13/18
                                                         of 2 PageID
                                                                  Page
                                                                     #: 41 of 2
CaseCase:
     1:06-cv-00433-HSO-RHW
          3:18-mc-00022-JMV Doc
                             Document
                                #: 1-1 Filed:
                                         1433-1
                                              10/24/18
                                                  Filed211/13/18
                                                         of 2 PageID
                                                                  Page
                                                                     #: 52 of 2
